Citation Nr: 1300309	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-40 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus for purposes of accrued benefits.  

2.  Entitlement to service connection for coronary artery disease for purposes of accrued benefits.  

3.  Entitlement to service connection for amputation of the left great toe for purposes of accrued benefits.  

4.  Entitlement to non-service-connected pension benefits for purposes of accrued benefits.

5.  Entitlement to service connection for the cause of the Veteran's death.

6.  Entitlement to non-service-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran has been certified as having had recognized guerilla service and regular Philippine Army service from February 1943 to April 1946.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

During the course of the appeal of the issues listed on the title page of this decision, the appellant, through her representative, requested a hearing before the Board in a December 2012 correspondence.  Specifically, the appellant requested a Videoconference hearing.  

Since such Board Videoconference hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2012)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the appellant for a Videoconference hearing before the Board at the RO in Manila, the Republic of the Philippines, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700, 20.704, as per the appellant's request.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



